                  Case 3:19-mj-71455-MAG Document 1 Filed 09/04/19 Page 1 of 15

                                                                                                  m



AO 91 (Rev. 1l/M) Criminal Complaint                                                           rL'i      rrn

                                    United States District CoiiET-4 2013
                                                                                  CLF^f'-'n c'^
                                                 Northern District ofCalifornia ^iqrih                         ^^0! .'FT
                                                                                               ^iHCrCFCAL,;^o,'
                  United States of America
                               V.

                                                                       Case No.
                                                                                           3      19 71455
                        Scott Taylor,




                         Defendant(s)


                                              CRTIVriNAL COMPLAIN
                                                                                  IJNDER SEAL
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of              September28, 2017             in the county of                San Francisco           in the
     Northern         District of         California        , the defendant(s) violated:

            Code Section                                                 Offense Description
42 U.S.C. § 1320a-7b(b)                      Criminal penalties for acts involving Federai health care "Anti-Kickback
                                             Statute."




         This criminal complaint is based on these facts:
Please see attached affidavit.




         sf Continued on the attached sheet.
Approved as to form:

                                                                                                            igmiure

WILLIAM FRENTZEN
                                                                                                                Agent - FBI
Assistant United States Attorney
                                                                                                nftfa name and lille


Sworn to before me and signed in my presence.


Date:           hiii
                                                                                               Judge's signature

City and state:                 San Francisco, California                Hon. Joseph C. Spero, U.S. Chief Magistrate Judge
                                                                                           Printed name and title
Case 3:19-mj-71455-MAG Document 1 Filed 09/04/19 Page 2 of 15
Case 3:19-mj-71455-MAG Document 1 Filed 09/04/19 Page 3 of 15
Case 3:19-mj-71455-MAG Document 1 Filed 09/04/19 Page 4 of 15
Case 3:19-mj-71455-MAG Document 1 Filed 09/04/19 Page 5 of 15
Case 3:19-mj-71455-MAG Document 1 Filed 09/04/19 Page 6 of 15
Case 3:19-mj-71455-MAG Document 1 Filed 09/04/19 Page 7 of 15
Case 3:19-mj-71455-MAG Document 1 Filed 09/04/19 Page 8 of 15
Case 3:19-mj-71455-MAG Document 1 Filed 09/04/19 Page 9 of 15
Case 3:19-mj-71455-MAG Document 1 Filed 09/04/19 Page 10 of 15
Case 3:19-mj-71455-MAG Document 1 Filed 09/04/19 Page 11 of 15
Case 3:19-mj-71455-MAG Document 1 Filed 09/04/19 Page 12 of 15
Case 3:19-mj-71455-MAG Document 1 Filed 09/04/19 Page 13 of 15
Case 3:19-mj-71455-MAG Document 1 Filed 09/04/19 Page 14 of 15
Case 3:19-mj-71455-MAG Document 1 Filed 09/04/19 Page 15 of 15
